 Case 1:20-cv-00353-PLM-PJG ECF No. 23 filed 09/30/20 PageID.110 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARK CROUCH,                                      )
                            Plaintiff,            )
                                                  )      No. 1:20-cv-353
-v-                                               )
                                                  )      Honorable Paul L. Maloney
OCONNOR CORPORATION, et al.,                      )
                    Defendants.                   )
                                                  )

                                         JUDGMENT

       The Court has resolved all pending claims and granted default judgment against all

three Defendants. The Court awarded Plaintiff $1,000 in statutory damages for violations of

the Fair Debt Collection Practices Act and $2,500 in liquidated damages for violations of the

Driver’s Privacy Protection Act. Defendants are jointly and severally liable for the $3,500

judgment.

       As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: September 30, 2020                                           /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
